—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 9, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly refused to charge the defense of justification. No reasonable view of the evidence established the basic elements of that defense (see People v Butts, 72 NY2d 746). Furthermore, the defendant’s claim that his counsel was ineffective because he failed to make a specific argument in support of a justification charge is without merit. A justification defense would have been weak and inconsistent with the facts of the case (see People v Rhodes, 281 AD2d 225). Thus, the defendant did not demonstrate that his counsel failed to *487provide meaningful representation (see People v Ford, 86 NY2d 397; People v Benevento, 91 NY2d 708, 712-713).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Santucci, J.P., Feuerstein, S. Miller and Schmidt, JJ., concur.